C. A. 3d Cir. [Certiorari granted, 526 U. S. 1038; Question certified, 528 U. S. 28.] Certified question answered by the Supreme Court of Pennsylvania. The parties are invited to file supplemental briefs addressing the opinion of the Supreme Court of Pennsylvania entered August 21, 2000 [562 Pa. 634, 757 A. 2d 842]. Brief of respondents, not to exceed 25 pages, is to be filed with the Clerk and served upon petitioner on or before Monday, October 23, 2000. Brief of petitioner, not to exceed 25 pages, is to be filed with the Clerk and served upon respondent on or before Monday, November 13, 2000. A reply brief, if any, not to exceed 10 pages, is to be filed with the Clerk and served upon petitioner on or before Wednesday, November 22, 2000.